

115 S1002 IS: Community Lending Enhancement and Regulatory Relief Act of 2017
U.S. Senate
2017-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1002IN THE SENATE OF THE UNITED STATESMay 2, 2017Mr. Moran (for himself, Mr. Tester, Ms. Heitkamp, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo enhance the ability of community financial institutions to foster economic growth and serve
			 their communities, boost small businesses, increase individual savings,
			 and for other purposes.
	
		1.Short
 titleThis Act may be cited as the Community Lending Enhancement and Regulatory Relief Act of 2017 or the CLEAR Relief Act of 2017.
		2.Community bank
			 exemption from annual management assessment of internal controls
			 requirement of
 the Sarbanes-Oxley Act of 2002Section 404 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7262) is amended by adding at the end the following:
			
				(d)Community bank
				exemption
 (1)DefinitionsIn this subsection—
 (A)the term bank holding company has the meaning given the term in section 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841);
 (B)the term insured depository institution has the meaning given the term in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813); and
 (C)the term savings and loan holding company has the meaning given the term in section 10(a) of the Home Owners' Loan Act (12 U.S.C. 1467a(a)).
						(2)In
 generalThis section and the rules prescribed under this section shall not apply in any fiscal year to any bank holding company, savings and loan holding company, or insured depository institution that, as of the end of the preceding fiscal year, had total consolidated assets of $1,000,000,000 or less.
					(3)Adjustment of
 amountThe Commission shall annually adjust the dollar amount in paragraph (1) by an amount equal to the percentage increase, for the most recent year, in total assets held by all bank holding companies, savings and loan holding companies, and insured depository institutions, as reported by the Federal Deposit Insurance Corporation..
		3.Escrow
 requirements relating to certain consumer credit transactionsSection 129D(c) of the Truth in Lending Act (15 U.S.C. 1639d(c)) is amended—
 (1)by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and adjusting the margins accordingly;
 (2)by striking The Bureau and inserting the following:
				
					(1)In
 generalThe Bureau;
				and
 (3)by adding at the end the following:
				
					(2)Treatment of
 loans held by smaller institutionsThe Bureau shall, by regulation, exempt from the requirements of subsection (a) any loan secured by a first lien on the principal dwelling of a consumer, if such loan is held by an insured depository institution having assets of $10,000,000,000 or less..
			4.Minimum
 standards for residential mortgage loansSection 129C(b)(2) of the Truth in Lending Act (15 U.S.C. 1639c(b)(2)) is amended by adding at the end the following:
			
				(F)Safe
				Harbor
 (i)In generalIn this section— (I)the term qualified mortgage includes any mortgage loan that is originated and retained in portfolio for a period of not less than 3 years by a depository institution together with its affiliates has less than $10,000,000,000 in total consolidated assets; and
 (II)loans described in subclause (I) shall be deemed to meet the requirements of subsection (a).
 (ii)Exception for certain transferIn the case of a depository institution that transfers a loan originated by that institution to another depository institution by reason of the bankruptcy or failure of the originating depository institution or the purchase of the originating depository institution, the depository institution acquiring the loan shall be deemed to have complied with the requirement under clause (i)(I)..
 5.Exemption from Volcker ruleSection 13(h)(1) of the Bank Holding Company Act of 1956 (12 U.S.C. 1851(h)(1)) is amended— (1)in subparagraph (D), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively;
 (2)by redesignating subparagraphs (A) through (D) as clauses (i) through (iv), respectively; (3)by striking institution that functions solely in a trust or fiduciary capacity, if— and inserting the following: “institution—
				
 (A)that functions solely in a trust or fiduciary capacity, if—; and (4)in clause (iv)(II), as redesignated, by striking the period at the end and inserting the following: “; or
				
 (B)with total consolidated assets of $10,000,000,000 or less.. 6.No wait for lower mortgage rates (a)In generalSection 129(b) of the Truth in Lending Act (15 U.S.C. 1639(b)) is amended—
 (1)by redesignating paragraph (3) as paragraph (4); and (2)by inserting after paragraph (2) the following:
					
 (3)No wait for lower rateIf a creditor extends to a consumer a second offer of credit with a lower annual percentage rate, the transaction may be consummated without regard to the period specified in paragraph (1)..
 (b)Safe harbor for good faith compliance with TILA-RESPA integrated disclosure ruleSection 1032(f) of the Consumer Financial Protection Act of 2010 (12 U.S.C. 5532(f)) is amended— (1)by striking Not later than and inserting the following:
					
 (1)In generalNot later than; and (2)by adding at the end the following:
					
						(2)Safe harbor for good faith compliance
 (A)Safe harborNotwithstanding any other provision of law, during the period described in subparagraph (B), an entity that provides the disclosures required under the Truth in Lending Act (15 U.S.C. 1601 et seq.) and sections 4 and 5 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603 and 2604), as in effect on July 31, 2017, shall not be subject to any civil, criminal, or administrative action or penalty for failure to fully comply with any requirement under this subsection.
 (B)Applicable periodSubparagraph (A) shall apply to an entity during the period beginning on the date of enactment of this paragraph and ending on the date that is 30 days after the date on which a certification by the Director that the model disclosures required under paragraph (1) are accurate and in compliance with all State laws is published in the Federal Register..